Case 2:20-cv-01061-VAP-PVC Document 30 Filed 06/05/20 Page 1 of 15 Page ID #:166


   1

   2

   3

   4

   5

   6

   7

   8
                             UNITED STATES DISTRICT COURT
   9
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
  10
                                      WESTERN DIVISION
  11

  12
       FATIMA WACHUKU,                               Case No. 2:20-cv-1061 VAP (PVCx)
  13

  14                Plaintiff,
                                                     PROTECTIVE ORDER
              vs.
  15

  16   JETBLUE AIRWAYS
       CORPORATION, a Delaware
  17
       Corporation,                                  Date Action Filed: 1/31/2020
  18                       Defendant.
  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
        ______________________________________________________________________________
                                                                             Protective Order
                                         Fatima Wachuku vs. JetBlue Airways Corporation, et al.
                                                         Case No. 2:20-cv-1061 VAP (PVCx)
Case 2:20-cv-01061-VAP-PVC Document 30 Filed 06/05/20 Page 2 of 15 Page ID #:167



   1   1.    INTRODUCTION
   2         1.1    PURPOSES AND LIMITATIONS
   3         Discovery in this action is likely to involve production of confidential,
   4   proprietary, or private information for which special protection from public
   5   disclosure and from use for any purpose other than prosecuting this litigation may
   6   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
   7   enter the following Stipulated Protective Order. The parties acknowledge that this
   8   Order does not confer blanket protections on all disclosures or responses to
   9   discovery and that the protection it affords from public disclosure and use extends
  10   only to the limited information or items that are entitled to confidential treatment
  11   under the applicable legal principles. The parties further acknowledge, as set forth
  12   in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
  13   file confidential information under seal; Civil Local Rule 79-5 sets forth the
  14   procedures that must be followed and the standards that will be applied when a
  15   party seeks permission from the Court to file material under seal.
  16         1.2.   GOOD CAUSE STATEMENT
  17         This case involves claims of racial discrimination and retaliation arising
  18   under 42 U.S.C. § 1981 when, during the boarding process, plaintiff and another
  19   African American passenger were removed from a JetBlue Airways flight. Plaintiff
  20   alleges that she was removed from the flight based upon false statements by one of
  21   the flight attendants. Plaintiff seeks primarily nonmedical damages for emotional
  22   harm and punitive damages. Defendant denies plaintiff’s allegations and asserts
  23   that plaintiff’s removal from the flight was consistent with its authority under the
  24   applicable law.
  25         This action is likely to involve confidential, proprietary, or private
  26   information for which special protection from public disclosure and from use for
  27   any purpose other than prosecution of this action is warranted. Such confidential
  28   and proprietary materials and information may consist of, among other things,

                                                  2
Case 2:20-cv-01061-VAP-PVC Document 30 Filed 06/05/20 Page 3 of 15 Page ID #:168



   1   confidential business or financial information; information regarding confidential
   2   business practices; JetBlue Airways corporate records, manuals, and training
   3   materials; information classified as Sensitive Security Information, information
   4   implicating privacy rights of third parties, including that of JetBlue Airways
   5   passengers and employees; Plaintiff Fatima Wachuku’s employment, medical and
   6   financial information; information otherwise generally unavailable to the public, or
   7   which may be privileged or otherwise protected from disclosure under state or
   8   federal statutes, court rules, case decisions, or common law.
   9         Accordingly, to expedite the flow of information, to facilitate the prompt
  10   resolution of disputes over confidentiality of discovery materials, to adequately
  11   protect information the parties are entitled to keep confidential, to ensure that the
  12   parties are permitted reasonable necessary uses of such material in preparation for
  13   and in the conduct of trial, to address their handling at the end of the litigation, and
  14   serve the ends of justice, a protective order for such information is justified in this
  15   matter. It is the intent of the parties that information will not be designated as
  16   confidential for tactical reasons and that nothing be so designated without a good
  17   faith belief that it has been maintained in a confidential, non-public manner, and
  18   there is good cause why it should not be part of the public record of this case.
  19         2.    DEFINITIONS
  20         2.1 Action: This pending federal lawsuit.
  21         2.2 Challenging Party: a Party or Non-Party that challenges the designation
  22         of information or items under this Order.
  23         2.3 “CONFIDENTIAL” Information or Items: information (regardless of
  24         how it is generated, stored, or maintained) or tangible things that qualify for
  25         protection under Federal Rule of Civil Procedure 26(c), and as specified
  26         above in the Good Cause Statement.
  27         2.4 Counsel: Outside Counsel of Record and House Counsel (as well as their
  28         support staff).

                                                   3
Case 2:20-cv-01061-VAP-PVC Document 30 Filed 06/05/20 Page 4 of 15 Page ID #:169



   1         2.5 Designating Party: a Party or Non-Party that designates information or
   2         items that it produces in disclosures or in responses to discovery as
   3         “CONFIDENTIAL.”
   4         2.6 Disclosure or Discovery Material: all items or information, regardless of
   5         the medium or manner in which it is generated, stored, or maintained
   6         (including, among other things, testimony, transcripts, and tangible things),
   7         that are produced or generated in disclosures or responses to discovery in this
   8         matter.
   9         2.7 Expert: a person with specialized knowledge or experience in a matter
  10         pertinent to the litigation who has been retained by a Party or its counsel to
  11         serve as an expert witness or as a consultant in this Action.
  12         2.8 House Counsel: attorneys and their support staff who are employees of a
  13         party to this Action. House Counsel does not include Outside Counsel of
  14         Record or any other outside counsel.
  15         2.9 Non-Party: any natural person, partnership, corporation, association, or
  16         other legal entity not named as a Party to this action.
  17         2.10 Outside Counsel of Record: attorneys who are not employees of a party
  18         to this Action but are retained to represent or advise a party to this Action
  19         and have appeared in this Action on behalf of that party or are affiliated with
  20         a law firm which has appeared on behalf of that party, and includes support
  21         staff.
  22         2.11 Party: any party to this Action, including all of its officers, directors,
  23         employees, consultants, retained experts, and Outside Counsel of Record
  24         (and their support staffs).
  25         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
  26         Discovery Material in this Action.
  27         2.13 Professional Vendors: persons or entities that provide litigation support
  28         services (e.g., photocopying, videotaping, translating, preparing exhibits or

                                                  4
Case 2:20-cv-01061-VAP-PVC Document 30 Filed 06/05/20 Page 5 of 15 Page ID #:170



   1         demonstrations, and organizing, storing, or retrieving data in any form or
   2         medium) and their employees and subcontractors.
   3         2.14 Protected Material: any Disclosure or Discovery Material that is
   4         designated as “CONFIDENTIAL.”
   5         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
   6         from a Producing Party.
   7

   8         3.    SCOPE
   9         The protections conferred by this Stipulation and Order cover not only
  10   Protected Material (as defined above), but also (1) any information copied or
  11   extracted from Protected Material; (2) all copies, excerpts, summaries, or
  12   compilations of Protected Material; and (3) any testimony, conversations, or
  13   presentations by Parties or their Counsel that might reveal Protected Material. Any
  14   use of Protected Material at trial shall be governed by the orders of the trial judge.
  15   This Order does not govern the use of Protected Material at trial.
  16

  17         4.     DURATION
  18         Even after final disposition of this litigation, the confidentiality obligations
  19   imposed by this Order shall remain in effect until a Designating Party agrees
  20   otherwise in writing or a court order otherwise directs. Final disposition shall be
  21   deemed to be the later of (1) dismissal of all claims and defenses in this Action,
  22   with or without prejudice; and (2) final judgment herein after the completion and
  23   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
  24   including the time limits for filing any motions or applications for extension of time
  25   pursuant to applicable law.
  26

  27         5.     DESIGNATING PROTECTED MATERIAL
  28         5.1 Exercise of Restraint and Care in Designating Material for Protection.

                                                  5
Case 2:20-cv-01061-VAP-PVC Document 30 Filed 06/05/20 Page 6 of 15 Page ID #:171



   1   Each Party or Non-Party that designates information or items for protection under
   2   this Order must take care to limit any such designation to specific material that
   3   qualifies under the appropriate standards. The Designating Party must designate for
   4   protection only those parts of material, documents, items, or oral or written
   5   communications that qualify so that other portions of the material, documents,
   6   items, or communications for which protection is not warranted are not swept
   7   unjustifiably within the ambit of this Order.
   8         Mass, indiscriminate, or routinized designations are prohibited. Designations
   9   that are shown to be clearly unjustified or that have been made for an improper
  10   purpose (e.g., to unnecessarily encumber the case development process or to
  11   impose unnecessary expenses and burdens on other parties) may expose the
  12   Designating Party to sanctions.
  13         If it comes to a Designating Party’s attention that information or items that it
  14   designated for protection do not qualify for protection, that Designating Party must
  15   promptly notify all other Parties that it is withdrawing the inapplicable designation.
  16         5.2 Manner and Timing of Designations. Except as otherwise provided in this
  17   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
  18   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
  19   under this Order must be clearly so designated before the material is disclosed or
  20   produced.
  21         Designation in conformity with this Order requires:
  22         (a) for information in documentary form (e.g., paper or electronic documents,
  23            but excluding transcripts of depositions or other pretrial or trial
  24            proceedings), that the Producing Party affix at a minimum, the legend
  25            “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each
  26            page that contains protected material. If only a portion or portions of the
  27            material on a page qualifies for protection, the Producing Party also must
  28            clearly identify the protected portion(s) (e.g., by making appropriate

                                                 6
Case 2:20-cv-01061-VAP-PVC Document 30 Filed 06/05/20 Page 7 of 15 Page ID #:172



   1             markings in the margins).
   2                A Party or Non-Party that makes original documents available for
   3   inspection need not designate them for protection until after the inspecting Party
   4   has indicated which documents it would like copied and produced. During the
   5   inspection and before the designation, all of the material made available for
   6   inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
   7   identified the documents it wants copied and produced, the Producing Party must
   8   determine which documents, or portions thereof, qualify for protection under this
   9   Order. Then, before producing the specified documents, the Producing Party must
  10   affix the “CONFIDENTIAL legend” to each page that contains Protected Material.
  11   If only a portion or portions of the material on a page qualifies for protection, the
  12   Producing Party also must clearly identify the protected portion(s) (e.g., by making
  13   appropriate markings in the margins).
  14         (b) for testimony given in depositions that the Designating Party identify the
  15   Disclosure or Discovery Material on the record, before the close of the deposition
  16   all protected testimony.
  17         (c) for information produced in some form other than documentary and for
  18   any other tangible items, that the Producing Party affix in a prominent place on the
  19   exterior of the container or containers in which the information is stored the legend
  20   “CONFIDENTIAL.” If only a portion or portions of the information warrants
  21   protection, the Producing Party, to the extent practicable, shall identify the
  22   protected portion(s).
  23         5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent
  24   failure to designate qualified information or items does not, standing alone, waive
  25   the Designating Party’s right to secure protection under this Order for such
  26   material. Upon timely correction of a designation, the Receiving Party must make
  27   reasonable efforts to assure that the material is treated in accordance with the
  28   provisions of this Order.

                                                  7
Case 2:20-cv-01061-VAP-PVC Document 30 Filed 06/05/20 Page 8 of 15 Page ID #:173



   1         5.4 Sensitive Security Information (“SSI”). It is understood that JetBlue
   2   Airways Corporation does not have the authority to release information identified
   3   as SSI in 49 C.F.R. Part 1520. It is further understood that information identified as
   4   SSI that is responsive to Plaintiff’s discovery requests will be promptly provided by
   5   JetBlue to the Transportation Security Administration, so that the agency may
   6   review the materials and redact the SSI with specificity, prior to JetBlue producing
   7   redacted copies of the materials in discovery. Unredacted documents still
   8   containing SSI will not be released unless so authorized by the Transportation
   9   Security Administration pursuant to the procedures provided in Section 525(d) of
  10   the Department of Homeland Security Appropriations Act of 2007, P.L. 109-295.
  11         6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
  12         6.1 Timing of Challenges. Any Party or Non-Party may challenge a
  13   designation of confidentiality at any time that is consistent with the Court’s
  14   Scheduling Order.
  15         6.2 Meet and Confer. The Challenging Party shall initiate the dispute
  16   resolution process set forth in Local Civil Rule 37.
  17         6.3 The burden of persuasion in any such challenge proceeding shall be on
  18   the Designating Party. Frivolous challenges, and those made for an improper
  19   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
  20   parties) may expose the Challenging Party to sanctions. Unless the Designating
  21   Party has waived or withdrawn the confidentiality designation, all parties shall
  22   continue to afford the material in question the level of protection to which it is
  23   entitled under the Producing Party’s designation until the Court rules on the
  24   challenge.
  25

  26   7. ACCESS TO AND USE OF PROTECTED MATERIAL
  27         7.1 Basic Principles. A Receiving Party may use Protected Material that is
  28   disclosed or produced by another Party or by a Non-Party in connection with this

                                                  8
Case 2:20-cv-01061-VAP-PVC Document 30 Filed 06/05/20 Page 9 of 15 Page ID #:174



   1   Action only for prosecuting, defending, or attempting to settle this Action. Such
   2   Protected Material may be disclosed only to the categories of persons and under the
   3   conditions described in this Order. When the Action has been terminated, a
   4   Receiving Party must comply with the provisions of section 13 below (FINAL
   5   DISPOSITION).
   6         Protected Material must be stored and maintained by a Receiving Party at a
   7   location and in a secure manner that ensures that access is limited to the persons
   8   authorized under this Order.
   9         7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless
  10   otherwise ordered by the Court or permitted in writing by the Designating Party, a
  11   Receiving Party may disclose any information or item designated
  12   “CONFIDENTIAL” only to:
  13         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
  14   as employees of said Outside Counsel of Record to whom it is reasonably necessary
  15   to disclose the information for this Action;
  16         (b) the officers, directors, and employees (including House Counsel and
  17   support staff) of the Receiving Party to whom disclosure is reasonably necessary
  18   for this Action;
  19         (c) Experts (as defined in this Order) of the Receiving Party to whom
  20   disclosure is reasonably necessary for this Action and who have signed the
  21   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  22         (d) the Court and its personnel;
  23         (e) court reporters and their staff;
  24         (f) professional jury or trial consultants, mock jurors, and Professional
  25   Vendors to whom disclosure is reasonably necessary for this Action and who have
  26   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  27         (g) the author or recipient of a document containing the information or a
  28   custodian or other person who otherwise possessed or knew the information;

                                                    9
Case 2:20-cv-01061-VAP-PVC Document 30 Filed 06/05/20 Page 10 of 15 Page ID #:175



    1         (h) during their depositions, witnesses, and attorneys for witnesses, in the
    2   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
    3   requests that the witness sign the form attached as Exhibit A hereto; and (2) they
    4   will not be permitted to keep any confidential information unless they sign the
    5   “Acknowledgment and Agreement to Be Bound” (Exhibit A), and unless otherwise
    6   agreed by the Designating Party or ordered by the Court. Pages of transcribed
    7   deposition testimony or exhibits to depositions that reveal Protected Material may
    8   be separately bound by the court reporter and may not be disclosed to anyone
    9   except as permitted under this Stipulated Protective Order; and
   10         (i) any mediator or settlement officer, and their supporting personnel,
   11   mutually agreed upon by any of the parties engaged in settlement discussions.
   12   8. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
   13   OTHER LITIGATION
   14         If a Party is served with a subpoena or a court order issued in other litigation
   15   that compels disclosure of any information or items designated in this Action as
   16   “CONFIDENTIAL,” that Party must:
   17         (a) promptly notify in writing the Designating Party. Such notification shall
   18   include a copy of the subpoena or court order;
   19         (b) promptly notify in writing the party who caused the subpoena or order to
   20   issue in the other litigation that some or all of the material covered by the subpoena
   21   or order is subject to this Protective Order. Such notification shall include a copy of
   22   this Stipulated Protective Order; and
   23         (c) cooperate with respect to all reasonable procedures sought to be pursued
   24   by the Designating Party whose Protected Material may be affected. If the
   25   Designating Party timely seeks a protective order, the Party served with the
   26   subpoena or court order shall not produce any information designated in this action
   27   as “CONFIDENTIAL” before a determination by the court from which the
   28   subpoena or order issued, unless the Party has obtained the Designating Party’s

                                                  10
Case 2:20-cv-01061-VAP-PVC Document 30 Filed 06/05/20 Page 11 of 15 Page ID #:176



    1   permission. The Designating Party shall bear the burden and expense of seeking
    2   protection in that court of its confidential material and nothing in these provisions
    3   should be construed as authorizing or encouraging a Receiving Party in this Action
    4   to disobey a lawful directive from another court.
    5

    6   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
    7   PRODUCED IN THIS LITIGATION
    8         (a) The terms of this Order are applicable to information produced by a Non-
    9   Party in this Action and designated as “CONFIDENTIAL.” Such information
   10   produced by Non-Parties in connection with this litigation is protected by the
   11   remedies and relief provided by this Order. Nothing in these provisions should be
   12   construed as prohibiting a Non-Party from seeking additional protections.
   13         (b) In the event that a Party is required, by a valid discovery request, to
   14   produce a Non-Party’s confidential information in its possession, and the Party is
   15   subject to an agreement with the Non-Party not to produce the Non-Party’s
   16   confidential information, then the Party shall:
   17                (1) promptly notify in writing the Requesting Party and the Non-Party
   18   that some or all of the information requested is subject to a confidentiality
   19   agreement with a Non-Party;
   20                (2) promptly provide the Non-Party with a copy of the Stipulated
   21   Protective Order in this Action, the relevant discovery request(s), and a reasonably
   22   specific description of the information requested; and
   23                (3) make the information requested available for inspection by the
   24   Non-Party, if requested.
   25         (c) If the Non-Party fails to seek a protective order from this court within 14
   26   days of receiving the notice and accompanying information, the Receiving Party
   27   may produce the Non-Party’s confidential information responsive to the discovery
   28   request. If the Non-Party timely seeks a protective order, the Receiving Party shall

                                                  11
Case 2:20-cv-01061-VAP-PVC Document 30 Filed 06/05/20 Page 12 of 15 Page ID #:177



    1   not produce any information in its possession or control that is subject to the
    2   confidentiality agreement with the Non-Party before a determination by the Court.
    3   Absent a court order to the contrary, the Non-Party shall bear the burden and
    4   expense of seeking protection in this court of its Protected Material.
    5

    6   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
    7         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
    8   Protected Material to any person or in any circumstance not authorized under this
    9   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
   10   writing the Designating Party of the unauthorized disclosures, (b) use its best
   11   efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
   12   person or persons to whom unauthorized disclosures were made of all the terms of
   13   this Order, and (d) request such person or persons to execute the “Acknowledgment
   14   and Agreement to Be Bound” that is attached hereto as Exhibit A.
   15

   16   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   17   PROTECTED MATERIAL
   18         When a Producing Party gives notice to Receiving Parties that certain
   19   inadvertently produced material is subject to a claim of privilege or other
   20   protection, the obligations of the Receiving Parties are those set forth in Federal
   21   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
   22   whatever procedure may be established in an e-discovery order that provides for
   23   production without prior privilege review. Pursuant to Federal Rule of Evidence
   24   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
   25   of a communication or information covered by the attorney-client privilege or work
   26   product protection, the parties may incorporate their agreement in the stipulated
   27   protective order submitted to the Court.
   28


                                                   12
Case 2:20-cv-01061-VAP-PVC Document 30 Filed 06/05/20 Page 13 of 15 Page ID #:178



    1   12.   MISCELLANEOUS
    2         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
    3   person to seek its modification by the Court in the future.
    4         12.2 Right to Assert Other Objections. By stipulating to the entry of this
    5   Protective Order no Party waives any right it otherwise would have to object to
    6   disclosing or producing any information or item on any ground not addressed in
    7   this Stipulated Protective Order. Similarly, no Party waives any right to object on
    8   any ground to use in evidence of any of the material covered by this Protective
    9   Order.
   10         12.3 Filing Protected Material. A Party that seeks to file under seal any
   11   Protected Material must comply with Civil Local Rule 79-5. Protected Material
   12   may only be filed under seal pursuant to a court order authorizing the sealing of the
   13   specific Protected Material at issue. If a Party's request to file Protected Material
   14   under seal is denied by the Court, then the Receiving Party may file the information
   15   in the public record unless otherwise instructed by the Court.
   16

   17   13.   FINAL DISPOSITION
   18         After the final disposition of this Action, as defined in paragraph 4, within 60
   19   days of a written request by the Designating Party, each Receiving Party must
   20   return all Protected Material to the Producing Party or destroy such material. As
   21   used in this subdivision, “all Protected Material” includes all copies, abstracts,
   22   compilations, summaries, and any other format reproducing or capturing any of the
   23   Protected Material. Whether the Protected Material is returned or destroyed, the
   24   Receiving Party must submit a written certification to the Producing Party (and, if
   25   not the same person or entity, to the Designating Party) by the 60 day deadline that
   26   (1) identifies (by category, where appropriate) all the Protected Material that was
   27   returned or destroyed and (2)affirms that the Receiving Party has not retained any
   28   copies, abstracts, compilations, summaries or any other format reproducing or

                                                   13
Case 2:20-cv-01061-VAP-PVC Document 30 Filed 06/05/20 Page 14 of 15 Page ID #:179



    1   capturing any of the Protected Material. Notwithstanding this provision, Counsel
    2   are entitled to retain an archival copy of all pleadings, motion papers, trial,
    3   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
    4   and trial exhibits, expert reports, attorney work product, and consultant and expert
    5   work product, even if such materials contain Protected Material. Any such archival
    6   copies that contain or constitute Protected Material remain subject to this Protective
    7   Order as set forth in Section 4 (DURATION).
    8

    9   14.   Any willful violation of this Order may be punished by civil or criminal
   10   contempt proceedings, financial or evidentiary sanctions, reference to disciplinary
   11   authorities, or other appropriate action at the discretion of the Court.
   12

   13
         FOR GOOD CAUSE SHOWN BY THE PARTIES’ STIPULATION ABOVE,

   14    IT IS SO ORDERED.
   15

   16
        DATED: June 5, 2020
   17

   18                                               _________________________________
                                                    HON. PEDRO V. CASTILLO
   19                                               United States Magistrate Judge
   20

   21

   22

   23

   24

   25

   26

   27

   28


                                                   14
Case 2:20-cv-01061-VAP-PVC Document 30 Filed 06/05/20 Page 15 of 15 Page ID #:180


    1    EXHIBIT A ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    2

    3          I, _____________________________ [print or type full name], of
    4   _________________ [print or type full address], declare under penalty of perjury
    5   that I have read in its entirety and understand the Stipulated Protective Order that
    6   was issued by the United States District Court for the Central District of California
    7   on ___________ in the case of Fatima Wachuku v. JetBlue Airways Corporation,
    8   Case No. 2:20-cv-1061 VAP (PVCx). I agree to comply with and to be bound by all
    9   the terms of this Stipulated Protective Order and I understand and acknowledge that
   10   failure to so comply could expose me to sanctions and punishment in the nature of
   11   contempt. I solemnly promise that I will not disclose in any manner any
   12   information or item that is subject to this Stipulated Protective Order to any person
   13   or entity except in strict compliance with the provisions of this Order. I further
   14   agree to submit to the jurisdiction of the United States District Court for the Central
   15   District of California for the purpose of enforcing the terms of this Stipulated
   16   Protective Order, even if such enforcement proceedings occur after termination of
   17   this action. I hereby appoint __________________________ [print or type full
   18   name] of _______________________________________ [print or type full
   19   address and telephone number] as my California agent for service of process in
   20   connection with this action or any proceedings related to enforcement of this
   21   Stipulated Protective Order. Date:
   22   ______________________________________ City and State where sworn and
   23   signed: ________________________________
   24

   25   Printed name: _______________________________
   26   Signature:
   27

   28
